Exhibit 10(s)

 

SECRETARIAL CERTIFICATION OF
RESOLUTIONS ADOPTED BY THE
PERSONNEL COMMITTEE OF THE
BOARD OF DIRECTORS OF
TCF FINANCIAL CORPORATION
AND OF AN INDEPENDENT SUBCOMMITTEE THEREOF

 

May 3, 2002

 

Re:                             “De-leveraging” of Executive and Directors
Deferred Compensation Plans.

 

Following discussion, and upon motion duly made, seconded and carried, the
following resolutions were adopted:

 

WHEREAS, this Committee administers, and is authorized to amend, the TCF
Financial Executive Deferred Compensation Plan (the “Executive Plan”), the TCF
Directors Deferred Compensation Plan (the “Directors Plan”), and their related
trusts (the “Trusts”);

 

WHEREAS, this Committee considers it advisable to amend the Executive Plan and
the Directors Plan (collectively, the “Plans”) and their related Trust
Agreements (the “Executive Trust Agreement” and the “Directors Trust Agreement,”
respectively) to eliminate the provisions therein that permit the leveraging of
investments for participants’ accounts;

 

WHEREAS, this Committee also considers it advisable to allow participants to
prepay any loans that have been made to the Trusts on their behalf for the
purpose of leveraging investments;

 

WHEREAS, approval of the sale or disposition of stock of TCF Financial
Corporation (“TCF Stock”) that is held by the Trusts and/or related Plan
interests under the Plans by a committee qualifying under SEC Rule 16b-3(c) (the
“Independent Subcommittee”) is desirable in order that the transactions directed
and authorized hereunder will qualify for exemption under such Rule; and

 

WHEREAS, said Independent Subcommittee consists of all of the members of this
Committee, other than Mr. Strangis;

 

NOW, THEREFORE, it is hereby:

 

RESOLVED, that the Executive Plan is hereby amended by adding an additional
sentence at the end of paragraph 10.c.(I) thereof, to read as follows:

 

“Notwithstanding the foregoing, new borrowings for the purposes described in
this clause (I) shall not be permitted after May 2, 2002.”

 

FURTHER RESOLVED, that the Directors Plan is hereby amended by adding an
additional sentence at the end of paragraph 3.d. thereof, to read as follows:

 

“Notwithstanding the foregoing, new borrowings for the purposes described in
this subparagraph d. shall not be permitted after May 2, 2002.”

 

FURTHER RESOLVED, that the Executive Trust Agreement is hereby amended by adding
an additional sentence at the end of Section 5.1(f) thereof, to read as follows:

 

“Notwithstanding the foregoing, new borrowings for the purpose of purchasing
investments directed by a participant shall not be permitted after May 2, 2002.”

 

FURTHER RESOLVED, that the Directors Trust Agreement is hereby amended by adding
an additional sentence at the end of Section 5(b) thereof, to read as follows:

 

“Notwithstanding the foregoing, new borrowings for the purpose of purchasing
investments directed by a participant shall not be permitted after May 2, 2002.”

 

FURTHER RESOLVED, that the Independent Subcommittee hereby authorizes the
prepayment of loans that have been made to the Trusts for the purpose of
purchasing assets to fund benefits of participants, the sale or disposition of
shares of TCF Stock held by the Trusts, and the deemed sale or disposition of
corresponding derivative interests in such stock by Plan participants, all upon
the following terms:

 

1.                                       Each participant on whose behalf a loan
has been made will have a choice as to whether to prepay the loan.

 

2.                                       Prepayment of an electing participant’s
loan will be made by liquidating a sufficient number of the shares of TCF Stock
that are pledged as collateral for the loan and using the proceeds to repay the
loan.

 

3                                          Shares of TCF Stock that are
liquidated to prepay a loan shall be offered to TCF Financial Corporation for
purchase under its stock repurchase program before they are sold in any other
manner; however, TCF Financial Corporation will be under no obligation to
purchase such stock.

 

4.                                       Subject to the foregoing, prepayment of
a loan will be made as soon as administratively feasible following receipt by
this Committee of a participant’s request.

 

5.                                       Shares of TCF Stock that have been
pledged to secure a loan, and that are not required to repay the loan, shall be
released from encumbrance and allocated to the participant’s account when the
loan has been repaid, as provided in paragraph 10.c.(I) of the Executive Plan
and in paragraph 3.d. of the Directors Plan.

 

                FURTHER RESOLVED, that The First National Bank in Sioux Falls,
as Trustee under the Executive Trust Agreement and the Directors Trust Agreement
(the “Trustee”), is hereby directed to take all actions and to execute all
documents as directed to carry out the intent and purpose of these resolutions,
and the Trustee shall be fully indemnified and held harmless by TCF Financial
Corporation for any related loss to the Trustee, which shall include, without
limitation, any adverse tax consequences and any liabilities, fines, costs or
expenses arising under any securities law, banking law, or other law applicable
with respect to such directions and such actions taken in good faith in reliance
on, and in carrying out, any direction by this Committee or TCF Financial
Corporation or their delegates related to or in connection with these
resolutions; and

 

                FURTHER RESOLVED, that William A. Cooper, Gregory J. Pulles, and
Neil W. Brown, or any one or more of them, are hereby authorized and directed to
take all actions and to execute all documents on behalf of this Committee and
TCF Financial Corporation as they or any of them shall determine to be necessary
or advisable to carry out the intent and purpose of these resolutions.

 

I, Gregory J. Pulles, Secretary of TCF Financial Corporation, do hereby certify
that the foregoing are true and correct copies of resolutions adopted by the
Personnel Committee of the Board of Directors of TCF Financial Corporation, and
an Independent Subcommittee thereof at a meeting held on May 3, 2002, and that
such resolutions have not been modified or rescinded as of the date hereof.

 

(Corporate Seal)

 

 

Dated:  June 25, 2002

/s/ Gregory J. Pulles

 

Gregory J. Pulles

 

--------------------------------------------------------------------------------